704 N.W.2d 466 (2005)
474 Mich. 880-82
PEOPLE v. KINT.
No. 128341.
Supreme Court of Michigan.
October 13, 2005.
Application for leave to appeal.
SC: 128341, COA: 251147.
On order of the Court, the application for leave to appeal the February 15, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to amend application and the motion for miscellaneous relief are also considered and they are DENIED.